SPRING, J.
The plaintiff was injured by falling upon a defective sidewalk in the village of Cuba. The negligence of the defendant and the freedom from contributory negligence of the plaintiff were questions of fact decided by the jury, and we are not inclined to interfere with their verdict on the questions submitted to them.
*662Section 322 of the village law (chapter 414, p. 453, Laws 1897) provides that:
“No action shall be maintained against a village for damages for a personal injury * * * alleged to have been sustained by reason of the negligence of the village * * * unless the same shall be commenced within one year after the cause of action therefor shall have accrued, nor unless [a verified statement of the claim] shall have been filed with the village clerk within six months after the cause of action shall have accrued.”
And then continues:
“An action on such a claim shall not be commenced until the expiration of thirty days after it is presented.”
- The complaint by appropriate allegations set out the filing of such statement and that one year had not elapsed since the cause of action accrued; but it contains no averment that thirty days intervened the presentation of the claim, and the commencement of the action. Is this requirement a condition precedent ? If so, it must be alleged and proved. Reining v. City of Buffalo, 102 N. Y. 308, 6 N. E. 792. Howland v. Edmonds, 24 N. Y. 307; Am. and Eng. Ency. of Pr., vol. 4, 628.
The Legislature, for the protection of villages, and to give an opportunity for the investigation of alleged claims against them, has made certain preliminaries prerequisite to the maintenance of an action on any such claim. One is the due presentation or filing of the claim with the proper officer, another is the commencement of the action within one year after the cause of action has ripened, and still another that thirty days must expire after the filing of the claim be- • fore the action may be commenced. These are steps in the procedure imposed upon, the claimant deemed to be salutary for the security of the village against any demand for personal injuries, in order that a proper examination of the facts composing the claim may be had. The due presentation of the claim is no more essential as a precedent step to the maintenance of the action than the lapse of thirty day,s thereafter. The one informs the proper authorities of the existence of the claim; the other furnishes it the opportunity to adjust It, ascertain whether valid or fictitious, whether open to. defense, and, in fact, to give whatever investigation may be deemed advisable. Each requirement must have been met before the plaintiff may commence his action at all. They are at the threshold of the maintenance of his action. The omission to fulfill any one of them bars an attempt to enforce his demand.
In the Reining Case, supra, there was up for review a provision of the charter of the city of Buffalo closely analogous to the one in the village law, and reading as follows:
“No action to recover or enforce any claim against the city shall be brought until the expiration of forty days after the claim shall have been -presented to the common council in the manner and form provided.”
There was no allegation in the complaint covering this requirement, and the city demurred. The Court of Appeals decided the demurrer was well taken. The court held that this prohibition was not a defense, “but-expressly .forbids the institution of any suit until the pre*663liminary requirements have been complied with.” The court further say:
“It is not, in such a case, necessary that the thing required should constitute one of the elements of a common-law action; for, if the Legislature have made even a step in their remedy a condition of is prosecution, it is essential, not only that it should he taken, but that it should be affirmatively alleged and proved by the plaintiff. * * * It is immaterial whether a condition be imposed in the statute giving a right of action, or be provided by contract, or exist by force of some principle of common or statute law. The complaint must, by the settled rules of pleading, state every fact essential to the cause of action, as well as those necessary to give the court jurisdiction to entertain the particular proceeding.”
To the same effect are Curry v. City of Buffalo, 135 N. Y. 366, 32 N. E. 80; Olmstead v. Town of Pound Ridge, 71 Hun, 25, 24 N. Y. Supp. 615; Arthur v. Village of Glens Falls, 66 Hun, 136, 21 N. Y. Supp. 81; Porter v. Kingsbury, 5 Hun, 597, affirmed in 71 N. Y. 588.
The counsel for the respondent relies upon Westcott et al. v. Fargo, 61 N. Y. 542, 19 Am. Rep. 300. That action was brought to recover of the defendant, as president of an express company, the value of a package of furs belonging to the plaintiff, and claimed to have been lost while in the custody of the defendant, who had undertaken to transport it from New York to the plaintiff at Utica. The receipt or contract, delivered to the consignor concurrently with the delivery of the goods, contained this clause:
“This company will not be liable for any loss or damage, unless the claim therefor shall be made, in writing, within thirty days from the accruing of the cause of action, in a statement to which this receipt shall be annexed.”
There was no compliance with this stipulation in the contract. The court held it was not a condition precedent, but “in the nature of a statute of limitation, and should have been set up in the answer.” That was an action authorized by the common law to recover for property of the plaintiff which the defendant had failed to deliver in compliance with its agreement. The limiting stipulation was an attempt to restrict the liability of the defendant, and hence is distinguishable from cases against a municipality for negligence. In the latter class of cases the right to recover at all is derived from the Legislature, which surrounds the cause of action with certain features which must precede the commencement of the action. As was said in Curry v. City of Buffalo, 135 N. Y. 366, 32 N. E. 80 (at page 370, 135 N. Y., and page 81, 32 N. E.):
“The whole matter of the maintenance of this class of actions was within the control of the Legislature. It could - refuse a right of action against municipalities for such injuries, and it could impose any conditions precedent to the maintenance of such actions. It could require notice of the intention to commence them to be served both upon the common council and upon the corporation counsel, and an act requiring one notice would not be inconsistent with an act requiring the other. Here the Legislature required the presentation of the claim to the common council for its action thereon, and the notice to the corporation counsel for his information and to govern and influence his official conduct. These actions against cities are numerous, and the Legislature seems to have been solicitous to protect them, so far as possible, against unjust or excessive claims, and also against the improvident or collusive allowance of such claims by municipal officers.”
*664Again, as was noted in the opinion in the Westcott Case, by the clause in the contract of the express company the 30 days’ limitation was from the date of the accruing of the cause of action. This implied that a cause of action had fully matured, and that the claim for it must be presented within the stipulated period. In the section quoted governing the commencement of actions against a village the lapse of the 30 days is one of the essential preliminaries to the cause of action. This defect in the complaint was made the ground of a motion for its dismissal at the commencement of the trial, which was denied. The question was again raised upon the motion for a non-suit, and also after all the evidence was in with like result. When the plaintiff endeavored to prove the date of filing the claim, objection was interposed upon the ground, among others, that the complaint did not allege that 30 days elapsed between its filing and the commencement of the action; but the objection was overruled and the proof taken. A like objection, was raised to showing the date of the commencement of the action. With the question thus frequently presented, the plaintiff elected to proceed without procuring an amendment to his complaint.
It is suggested that by an examination of the summons, complaint, and answer the court below might have ascertained that the required period had expired before the suit was commenced. These papers would not inform the court when the action was commenced, nor did they show the time when the injury was sustained. These were facts to be proven. The question here is as to the sufficiency of the complaint, viewed as of the time of the commencement of the trial. We are not to indulge in speculation or an analysis of the evidence received under objection for the purpose of curing the defective complaint.
It is also urged that the court below might have amended the complaint. It is sufficient answer to say that no such amendment was in fact made, and none was asked for. It would be quite an extraordinary exercise of our discretion to amend the complaint now, and inject into it this essential allegation, after the plaintiff elected to go on with his action, and when he is still insisting his complaint is sufficient. The complaint did not state a cause of action, and it was not necessary for the defendant to demur; but advantage could be taken of the omission at any time. People v. Terre Haute Car Mfg. Co., 107 N. Y. 61, 13 N. E. 592. The judgment should be reversed, and a new trial ordered, with costs to the appellant to abide the event.
Judgment and order reversed, and new trial ordered, with costs to the appellant to abide the event.
WILLIAMS, HISCOCK, and STOVER, JJ., concur.